Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 13, 2017

The Court of Appeals hereby passes the following order:

A17A1130. ROBERT L. CLARK v. COURT OF APPEALS OF GEORGIA et
    al.

      Robert L. Clark was found guilty of kidnapping, and his conviction was
affirmed on appeal. See Clark v. State, 278 Ga. App. 412 (629 SE2d 103) (2006). He
was subsequently convicted of rape, aggravated assault, false imprisonment, and
battery, and his convictions were also affirmed on appeal. See Clark v. State, 302 Ga.
App. 156 (690 SE2d 466) (2010). Dissatisfied with this Court’s resolution of his
appeals, Clark has filed an original mandamus petition in this Court seeking to
disqualify all of this Court’s judges from his cases.1 The Attorney General has filed
a motion to dismiss this action for failure to state a claim.
      As the Supreme Court has already informed Clark, “[o]bjections to [an
appellate] Court’s action or inaction in a case may be raised by appropriate pleading
in that case, directed to and decided by the Court, without resort to mandamus.” Clark
v. Hunstein, 291 Ga. 646, 650 (3) (733 SE2d 259) (2012). In other words, mandamus
is not an available mechanism for collaterally attacking an appellate judgment.
Accordingly, the motion to dismiss is hereby GRANTED and this appeal is
DISMISSED.




      1
       Clark also filed an original mandamus petition in the Supreme Court, which
was dismissed. See S17O0744, decided Jan. 17, 2017.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/13/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.